Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-2, 5, 7, 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al. (“Asai”, US 20110206948 A1) in view of Okada et al. (“Okada”, US 20090142653 A1), Kokubo et al. (“Kokubo”, US 6106972 A, disclosed in IDS) and Kurosawa (US 20110020676 A1, disclosed in IDS).
Regarding claim 1, Asai teaches an apparatus (Asai, Title, e.g., power source apparatus) comprising: 
a housing, wherein the housing includes at least one wall and a cover (Asai, Figs. 5-6, [0051], e.g., battery block case 75 (which is being interpreted as housing); (as shown in Figs. 5-6, the housing (battery block case 75) comprises: at least one wall and a cover)); 
a battery cell array positioned inside the housing (Asai, Figs. 5-6, [0051], e.g., a cooling plate 7 that closes off the open bottom of the battery block case 75, and a battery stack 10 housed in the space formed inside the battery block case 75 and cooling plate 7); 
a compressor, a condenser, an expansion valve, and an evaporator coupled together to form a closed refrigeration system, wherein the condenser is positioned outside the housing (Asai, Figs. 5-6, 13, 15 and 20, [0051], [0079], e.g., a cooling plate 7 that closes off the open bottom of the battery block case 75 (which is being interpreted as housing as disclosed above), and a battery stack 10 housed in the space formed inside the battery block case 75 and cooling plate 7; coolant pipe 21 (which is being interpreted as evaporator) is connected to the cooling system 9 that cools the cooling plate 7; cooling system 9 of FIG. 13 is provided with a compressor 26 that compresses vapor-state coolant discharged from the cooling plate 7, a condenser 25 that cools and liquefies coolant compressed by the compressor 26, a receiver tank 28 that stores coolant liquefied by the condenser 25, and an expansion valve 24 that is a capillary tube 24A or a flow control valve to supply receiver tank 28 coolant to the cooling plate 7; (as shown in Fig. 5-6, 13, 15 and 20, a compressor 26, a condenser 25, an expansion valve 24, and an evaporator (coolant pipe 21) coupled together to form a closed refrigeration system, wherein condenser 25 is positioned outside the housing (battery block case 75))); 
a thermal transfer plate, wherein the battery cell array are positioned adjacent to a first side of the thermal transfer plate inside the housing, and wherein the evaporator is positioned adjacent to a second side of the thermal transfer plate (Asai, Figs. 5-6, 15 and 20, [0051], [0075], [0079], e.g., a cooling plate 7 that closes off the open bottom of the battery block case 75 (which is being interpreted as housing as disclosed above), and a battery stack 10 housed in the space formed inside the battery block case 75 and cooling plate 7; cooling plate 7 has an upper plate 7A (which is being interpreted as thermal transfer plate); coolant pipe 21 (which is being interpreted as evaporator) is attached in close contact with the upper plate 7A of the cooling plate 7 to cool the upper plate 7A; coolant pipe 21 is connected to the cooling system 9 that cools the cooling plate 7; (as shown in Figs. Figs. 5-6, 15 and 20, a thermal transfer plate (upper plate 7A), wherein the battery cell array is positioned adjacent to a first side of the thermal transfer plate (upper plate 7A) inside the housing (battery block case 75), and wherein the evaporator (coolant pipe 21) is positioned adjacent to a second side of the thermal transfer plate (upper plate 7A))); and 
wherein the evaporator includes a single, continuous evaporator coil on the second side of the thermal transfer plate, wherein the single, continuous evaporator coil includes multiple longitudinal flow paths that correspond to the position of the battery cell array (Asai, Figs. 5-6, 15-16 and 20, [0051], [0075], [0079], e.g., a cooling plate 7 that closes off the open bottom of the battery block case 75, and a battery stack 10 housed in the space formed inside the battery block case 75 and cooling plate 7; cooling plate 7 has an upper plate 7A (which is being interpreted as thermal transfer plate as disclosed above); coolant pipe 21 (which is being interpreted as evaporator/a single, continuous evaporator coil) is attached in close contact with the upper plate 7A of the cooling plate 7 to cool the upper plate 7A; coolant pipe 21 is connected to the cooling system 9 that cools the cooling plate 7; (as shown in Figs. Figs. 5-6, 15-16 and 20, the evaporator includes a single, continuous evaporator coil (coolant pipe 21) on the second side of the thermal transfer plate (upper plate 7A), wherein the single, continuous evaporator coil (coolant pipe 21) includes multiple longitudinal flow paths that correspond to the position of the battery cell array)).
Asai does not teach a first battery cell array positioned inside the housing, wherein the first battery cell array includes a plurality of battery cells arranged to define a first longitudinal axis of the first battery cell array: a second battery cell array positioned inside the housing, wherein the second battery cell array includes a plurality of battery cells arranged to define a second longitudinal axis of the second battery cell array, and wherein the second longitudinal axis is substantially parallel to the first longitudinal axis; a thermal transfer plate, wherein the first battery cell array and the second battery cell array are positioned adjacent to a first side of the thermal transfer plate inside the housing; and wherein the single, continuous evaporator coil includes multiple longitudinal flow paths that correspond to the position of the first battery cell array and the position of the second battery cell array, a sealing member, wherein the sealing member is positioned between the cover and the at least one wall, and wherein the housing is hermetically sealed; and wherein said multiple longitudinal flow paths of the continuous evaporator coil are positioned within the hermetically sealed housing.
However, in the same field of endeavor, Okada teaches a first battery cell array positioned inside the housing, wherein the first battery cell array includes a plurality of battery cells arranged to define a first longitudinal axis of the first battery cell array: a second battery cell array positioned inside the housing, wherein the second battery cell array includes a plurality of battery cells arranged to define a second longitudinal axis of the second battery cell array, and wherein the second longitudinal axis is substantially parallel to the first longitudinal axis; and wherein the single, continuous evaporator coil includes multiple longitudinal flow paths that correspond to the position of the first battery cell array and the position of the second battery cell array (Okada, Fig. 1-2, 4-5, 7, 9, 11-22, 29-46, [0088], e.g., cooling pipe 6, 26, 36, 46, 56, 66, 76 or 86 shown in FIGS. 1 to 22 includes parallel piping portions 6A, 26A, 36A, 46A, 56A, 66A, 76A or 86A that are arranged in parallel to the rectangular batteries 1 to cool the rectangular batteries 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a first battery cell array positioned inside the housing, wherein the first battery cell array includes a plurality of battery cells arranged to define a first longitudinal axis of the first battery cell array: a second battery cell array positioned inside the housing, wherein the second battery cell array includes a plurality of battery cells arranged to define a second longitudinal axis of the second battery cell array, and wherein the second longitudinal axis is substantially parallel to the first longitudinal axis; a thermal transfer plate, wherein the first battery cell array and the second battery cell array are positioned adjacent to a first side of the thermal transfer plate inside the housing; and wherein the single, continuous evaporator coil includes multiple longitudinal flow paths that correspond to the position of the first battery cell array and the position of the second battery cell array, for the purpose of providing a battery system that can efficiently cool rectangular batteries by a cooling pipe that can be simply arranged (Okada, [0006]).  
Asai in view of Okada does not teach wherein the sealing member is positioned between the cover and the at least one wall, and wherein the housing is hermetically sealed; and wherein said multiple longitudinal flow paths of the continuous evaporator coil are positioned within the hermetically sealed housing.
However, in the same field of endeavor, Kokubo teaches a battery cooling system comprising a housing having a sealing member, wherein the sealing member is positioned between a cover and at least one wall, and wherein the housing is hermetically sealed (Kokubo, Title, Abstract, Fig. 1, Column 3: lines 35-41, Column 4: lines 2-5 and 15-17, e.g., an airtight casing in which a plurality of battery cells are hermetically held; airtight casing 10 is composed of a casing body 11 with an opening portion and a casing cover 12 for covering the opening portion of the casing body 11; the engaging part 12a is hermetically fitted to the outer side wall of the casing body 11 via a seal member 21; the casing cover 12 is hermetically fixed to the casing body 11).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the housing further comprises: a sealing member, wherein the sealing member is positioned between the cover and the at least one wall, and wherein the housing is hermetically sealed, for the purpose of providing uniform and efficient cooling (Kokubo, Abstract, Column 2: lines 10-17).
Making the cover and the at least one wall of the housing separable is within the skill of a person of ordinary skill in the art. (See MPEP § 2144.04).
Asai in view of Okada and Kokubo does not teach wherein said multiple longitudinal flow paths of the continuous evaporator coil are positioned within the hermetically sealed housing.
However, in the same field of endeavor, Kurosawa teaches a battery apparatus comprising flow paths of an evaporator positioned within a hermetically sealed housing (Kurosawa, Title, Abstract, Figs. 3-5, [0088], [0099], e.g., heat exchanger to the battery are provided in the battery case; battery case is hermetically sealed; heat exchanger 30 is configured as a so-called fin tube type which has one refrigerant pipe obtained by connecting a liquid pipe 34A and a gas pipe 34B extending substantially in parallel through a meandering tube; heat exchanger 30 mounted in the battery case 24 of the battery device 12 is made to function as an evaporator).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have wherein said multiple longitudinal flow paths of the continuous evaporator coil are positioned within the hermetically sealed housing, for the purpose of preventing occurrence of condensed water (Kurosawa, [0114]).
Regarding claim 2, Asai teaches wherein the battery cell array is in direct contact with the first side of the thermal transfer plate (Asai, Figs. 5-6, 15, [0051], [0075], e.g., a cooling plate 7 that closes off the open bottom of the battery block case 75, and a battery stack 10 housed in the space formed inside the battery block case 75 and cooling plate 7; cooling plate 7 has an upper plate 7A (which is being interpreted as thermal transfer plate); (as shown in Fig. 15, the first battery cell array (battery stack 10 with battery cells 1) is in direct contact with the first side of the thermal transfer plate (upper plate 7A))).
Asai does not teach the first battery cell array.  
However, Asai in view of Okada, Kokubo and Kurosawa teaches the first battery cell array as disclosed in claim 1 above.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the first battery cell array is in direct contact with the first side of the thermal transfer plate, for the purpose of providing a battery system that can efficiently cool rectangular batteries by a cooling pipe that can be simply arranged (Okada, [0006]).
Regarding claim 5, Asai teaches wherein the battery cell array is electrically connected to an electric motor generator (Asai, Figs. 1-6, [0046], [0047], [0051], e.g., the hybrid car in this figure is provided with a driving motor 93 (which is being interpreted as electric motor generator) and engine 96 to drive the vehicle, a power source apparatus 91, 92 to supply power to the motor 93, and a generator 94 to charge the power source apparatus 91, 92 batteries; electric vehicle is provided with a driving motor 93 to drive the vehicle, a power source apparatus 91, 92 to supply power to the motor 93, and a generator 94 to charge the power source apparatus 91, 92 batteries; the motor 93 is operated by power supplied from the power source apparatus 91, 92; a cooling plate 7 that closes off the open bottom of the battery block case 75 (which is being interpreted as housing as disclosed above), and a battery stack 10 (a first half of the battery stack 10 is being interpreted as a first battery array, and a second half of the battery stack 10 is being interpreted as a second battery array) housed in the space formed inside the battery block case 75 and cooling plate 7; (as shown in Figs. 1-6, wherein the second battery cell array (second half of the battery stack 10) is electrically connected to an electric motor generator (driving motor 93))).
Asai does not teach the second battery cell array.  
However, Asai in view of Okada, Kokubo and Kurosawa teaches the second battery cell array as disclosed in claim 1 above.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the second battery cell array is electrically connected to an electric motor generator, for the purpose of providing electric power.
Regarding claim 7, Asai teaches wherein the thermal transfer plate extends along the entirety of the bottom surface of the battery cell array (Asai, Figs. 5-6, 15, [0051], [0075], e.g., a cooling plate 7 that closes off the open bottom of the battery block case 75, and a battery stack 10 (a first half of the battery stack 10 is being interpreted as a first battery array, and a second half of the battery stack 10 is being interpreted as a second battery array as disclosed in claim 5 above) housed in the space formed inside the battery block case 75 and cooling plate 7; cooling plate 7 has an upper plate 7A (which is being interpreted as thermal transfer plate); (as shown in Figs. 5-6 and 15, the thermal transfer plate (upper plate 7A of cooling plate 7) extends along the entirety of the bottom surface of the second battery cell array (second half of the battery stack 10))).
Asai does not teach the second battery cell array.  
However, Asai in view of Okada, Kokubo and Kurosawa teaches the second battery cell array as disclosed in claim 1 above.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the thermal transfer plate extends along the entirety of the bottom surface of the second battery cell array, for the purpose of providing a battery system that can efficiently cool rectangular batteries by a cooling pipe that can be simply arranged (Okada, [0006]).
Regarding claim 9, Asai in view of Okada, Kokubo and Kurosawa teaches the apparatus of claim 1 as disclosed above. Asai in view of Okada, Kokubo and Kurosawa does not teach a pressure relief valve in a wall of the housing, wherein the pressure relief valve is configured to allow fluid to be released from within the housing when internal pressure within the housing exceeds a threshold value.
However, in the same field of endeavor, Kurosawa teaches a battery apparatus comprising a pressure relief valve in a wall of the housing, wherein the pressure relief valve which is expected to allow fluid to be released from within the housing when internal pressure within the housing exceeds a threshold value (the burden of proof then shifts to the applicant to provide objective evidence to the contrary (see MPEP § 2112)) (Kurosawa, Title, Figs. 3, 9, 11, 13 and 19, [0089], [0093], [0116], e.g., the battery case 24 (which is being interpreted as housing) has a box-type container body 40 opened at the upper surface thereof, and a lid plate 42 which closes the container body 40 to hermetically seal the container body 40; when inner pressure of the battery case 24 reaches a predetermined inner pressure, the tap of the exhausting safety valve 48 (which is being interpreted as pressure relief valve) is pushed out by the inner pressure and thus the valve is opened, so that gas (which is being interpreted as fluid) in the battery case 24 is allowed to be discharged; in order to prevent increase of the inner pressure of the battery case 24 and thus burst of the battery case 24 in advance, the exhaust safety valve 48 is opened and the gas inside the battery case 24 is discharged to the outside; in a case where the internal pressure increases excessively due to occurrence of gas from the element batteries 20, the exhaust safety valve 48 is automatically opened to evacuate the internal gas to the outside when the internal pressure reaches predetermined pressure, so that the battery case 24 can be prevented from being burst (which is the exhaust safety valve 48 (pressure relief valve) being interpreted as and is expected to allow fluid to be released from within the housing when internal pressure within the housing exceeds a threshold value (the burden of proof then shifts to the applicant to provide objective evidence to the contrary (see MPEP § 2112)))).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a pressure relief valve in a wall of the housing, wherein the pressure relief valve is configured to allow fluid to be released from within the housing when internal pressure within the housing exceeds a threshold value, for the purpose of preventing the battery case from being burst (Kurosawa, [0116]).
Regarding claim 11, Asai teaches wherein the thermal transfer plate extends along the entirety of the bottom surface of the battery cell array (Asai, Figs. 5-6, 15, [0051], [0075], e.g., a cooling plate 7 that closes off the open bottom of the battery block case 75, and a battery stack 10 housed in the space formed inside the battery block case 75 and cooling plate 7; cooling plate 7 has an upper plate 7A (which is being interpreted as thermal transfer plate); (as shown in Figs. 5-6 and 15, the thermal transfer plate (upper plate 7A of cooling plate 7) extends along the entirety of the bottom surface of the first battery cell array)).
Asai does not teach the first battery cell array.  
However, Asai in view of Okada, Kokubo and Kurosawa teaches the first battery cell array as disclosed in claim 1 above.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the thermal transfer plate extends along the entirety of the bottom surface of the first battery cell array, for the purpose of providing a battery system that can efficiently cool rectangular batteries by a cooling pipe that can be simply arranged (Okada, [0006]).
Regarding claim 12, Asai in view of Okada, Kokubo and Kurosawa teaches the apparatus of claim 1 as disclosed above. Asai in view of Okada, Kokubo and Kurosawa does not teach a controller configured to control the operation of the evaporator.
However, in the same field of endeavor, Kurosawa teaches a battery apparatus comprising a controller configured to control the operation of the evaporator (Kurosawa, Figs. 3, 6 and 8, [0099], e.g., the control of the operation of the thus-constructed refrigerating apparatus 13 is performed by the controller 23 of the battery device 12; that is, the controller 23 detects the temperature of the battery packs 21, and switches the four-way valve 52 in accordance with the cooling and warming of the battery device 12 on the basis of the detection temperature 21, whereby the heat exchanger 30 mounted in the battery case 24 of the battery device 12 is made to function as an evaporator or condenser to perform cooling or warming; at this time, the refrigerating apparatus 13 is operated with power supplied form the battery device 12, and thus the operation of the refrigerating apparatus 13 can be controlled independently of the power supply system at the vehicle side; accordingly, even when the power source at the vehicle side is turned off, the refrigerating apparatus 13 is driven to introduce refrigerant into the heat exchanger 30 mounted in the battery device 12, whereby the battery device 12 can be cooled or warmed).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a controller configured to control the operation of the evaporator, for the purpose of controlling the temperature of the battery device (Kurosawa, [0021]).

Response to Arguments 
Applicant’s arguments have been considered but are moot because the arguments do not apply to a new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA ZHANG whose telephone number is (571)272-5697. The examiner can normally be reached Monday, Thursday and Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAIXIA ZHANG/Primary Examiner, Art Unit 1723